DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 03/10/2021, have overcome the outstanding 35 USC §112(b) rejection re: Shore hardness.
Applicant’s arguments with respect to the previous 35 USC §103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner thanks applicant for pointing out the typographical error re: citing Heine rather than Tung.
The examiner notes that the heat sink and the fan are necessarily separated a predetermined difference, i.e. the thickness of Tung’s shoulder 13, even if Tung does not contemplate adjusting the thickness; while the thickness is recited in new claims 16-17, by only reciting a single dimension of a single component, case law re: change of relative dimensions is applicable.

Claim Objections
Claim 10 objected to because of the following informalities:
In claim 1, while “the diameter of the groove” could be said to be inherent to “the groove”, it would be preferable to have “a groove having a diameter” because grooves can have a variety of shapes.
In claim 10, “Shore” in “shore scleroscope” should be capitalized so that the claim reads “Shore scleroscope.”
In claim 15, “a diameter of the groove” should read “the diameter of the groove.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nagy, et al., US 6530231 B1, in view of Tung, et al., US 2010/0002389 A1, and Xia, et al., US 2007/0237602 A1.

Claim 1. Nagy teaches a heat conversion device (thermoelectric assembly 10; see Fig. 3
a heat sink disposed on the thermoelectric element (heat sink 16 and/or 30);
a fan disposed to be spaced a predetermined distance from the heat sink (fan 12 and/or 35).
Nagy does not teach a coupling member which fixes the heat sink and the fan, wherein the coupling member includes a shaft, a first fixing portion disposed on one end of the shaft and fixed to the heat sink, a second fixing portion which protrudes from an outer circumferential surface of the shaft and is fixed to the fan, and a separating portion which is disposed between the first fixing portion and the second fixing portion, wherein the separating portion is disposed between the heat sink and the fan, and wherein the shaft, the first fixing portion, the second fixing portion, and the separating portion are integrally formed. However, Nagy suggests that the fan is attached to the heat sink (see Background of Invention).
Tung teaches a fastener for fastening a fan to a heat sink (see, e.g., Figs. 6-7 for fastening a fan to a heat sink, Figs. 3-4 or, alternatively, Fig. 11 for fastener, and corresponding description in ¶¶19-32). Tung’s fastener can be construed as a coupling member, which fixes the heat sink and the fan:
wherein the coupling member includes a shaft (shank segment 17),
a first fixing portion disposed on one end of the shaft and fixed to the heat sink (head 11 and neck 12, which can be fixed to heat sink; see Figs. 6-10 and ¶¶25-32),
a second fixing portion which protrudes from an outer circumferential surface of the shaft and is fixed to the fan (barbed portions 14, 15, which can be fixed to fan; see Figs. 5-7 and ¶¶25-32),
and a separating portion which is disposed between the first fixing portion and the second fixing portion (shoulder 13),
wherein the separating portion is disposed between the heat sink and the fan (see Figs.)
and wherein the shaft, the first fixing portion, the second fixing portion, and the separating portion are integrally formed (fastener is single element)
wherein the heat sink includes a groove for fixing the first fixing portion (keyway shaped mounting notches 32; see Figs. 6-7)
Tung teaches that during operation, the heat sink fan may vibrate, which may affect components parts positioning stability and/or functioning, and that the use of the exemplary fastener can prevent vibration of the heat sink cooling fan (see ¶¶4-5).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the fan and heat sink as described in Tung, and use a coupling member which fixes the heat sink and the fan, wherein the coupling member includes a shaft, a first fixing portion disposed on one end of the shaft and fixed to the heat sink, a second fixing portion which protrudes from an outer circumferential surface of the shaft and is fixed to the fan, and a separating portion which is disposed between the first fixing portion and the second fixing portion, wherein the separating portion is disposed between the heat sink and the fan, and wherein the shaft, the first fixing portion, the second fixing portion, and the separating portion are integrally formed, in order to prevent vibration of the heat sink cooling fan.
Modified Nagy does not teach Reply to Office Action dated wherein the first fixing portion includes a front end region having a first diameter, a middle region having a cylindrical form with a second diameter, and a rear end region having a third diameter larger than the second diameter, wherein the first diameter of the front end region is less than a diameter of the groove, and the third diameter of the rear end region is larger than the diameter of the groove, and wherein a step is provided on the first fixing portion between the middle region and the rear end region.
However, Tung notes that the fastener has a plurality of ribs 131 which hold the fastener in position with the fins of the heat sink, thus suggesting that keeping the fasteners in place relative to the heat sink is desirable (see ¶32).
From Fig. 5, it is clear that the shoulder 13, first shank 17, and barbed portion 14 are sufficient to attach a fastener 1 to a circular opening of the fan. By comparison of Fig. 5 to Figs. 6-7, it is clear that the circular opening of the heat sink is analogous to a circular opening of the fan. Thus, to one of ordinary skill in the art, a close reading of Tung would suggest that a shoulder 13, first shank 17, and barbed portion 14 could be used in place of a cylindrical head 11 to mount the fastener to the heat sink. In this case, the first fixing portion includes a front end region having a first diameter (front of barbed portion 14 having first diameter), a middle region having a cylindrical form with a second diameter (first shank 18 having second diameter), and a rear end region having a third diameter larger than the second diameter (shoulder portion, which, while square, has diameter equivalent equal to length of side of square), wherein the first diameter of the front end region is less than a diameter of the groove (see annotated Fig. or Figs. 3-4, noting that barbed portion connected to second shank 17 has a diameter less than first shank 18, and first shank 18 would be approximately equal to diameter of the groove), and the third diameter of the rear end region is larger than the diameter of the groove (see annotated Fig. or Figs. 3-4, noting that diameter of shoulder 13 would not go into keyhole, and thus, be larger than diameter of the groove), and wherein a step is provided on the first fixing portion between the middle region and the rear end region (flat area of shoulder 13; in context, “a step” appears to mean that there is exists a flat area, and the diameter does not, e.g., increase gradually from the second diameter to the third diameter).

    PNG
    media_image1.png
    245
    566
    media_image1.png
    Greyscale


Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have first fixing portion include a front end region having a first diameter, a middle region having a cylindrical form with a second diameter, and a rear end region having a third diameter larger than the second diameter, wherein the first diameter of the front end region is less than a diameter of the groove, and the third diameter of the rear end region is larger than the diameter of the groove, and wherein a step is provided on the first fixing portion between the middle region and the rear end region, in order to mount the fastener to the key channel in the same way as the circular opening in the fan, which is advantageous for the reasons described in Tung, chiefly, preventing vibration using a tight fit.
Modified Tung does not explicitly teach the second diameter of the middle region is 1 to 1.1 times the diameter of the groove.
Xia teaches a fan attached to a heat sink using a fastener having good elasticity in order to reduce vibrations (see ¶¶3-4 and Figs. 1-4). The length between the head 51 and the bulge 57 is similar to the length between Tung’s first and second securing parts, and is slightly smaller than a total length of the elements through which it passes (see ¶17). This enables the bulges to tightly hold the fan and the element to which it is connected (see ¶18). Thus, Xia suggests in general having dimensions of the fastener slightly smaller than the corresponding recess achieve a tight fit.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a width of the second diameter of the middle region is 1 to 1.1 times the diameter of the groove in order to ensure a tight fit.
The examiner feels compelled to make this rejection, as the claimed fixing portion appears to perform a similar to the front, barbed section, but this rejection is definitely arguable, and based on a search, this feature does not appear to be present in the prior art.

Claim 2. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein:
the fan includes a hole through which the shaft passes (per modification in view of Tung; see Fig. 2);
a first surface of the separating portion is in contact with a first periphery of the hole (see, e.g., Tung, Fig. 2);
a first surface of the second fixing portion is in contact with a second periphery of the hole (see, e.g., Tung, Fig. 2);
and a width of each of the first surface of the separating portion and the first surface of the second fixing portion is greater than a diameter of the hole (see Fig. 2, also claim 9). 

Claim 3. Modified Nagy teaches or suggests the heat conversion device of claim 2, but not explicitly wherein the width of the first surface of the second fixing portion ranges from 120 to 180% of the diameter of the hole; and a width of a second surface, which is opposite to the first surface of the second fixing portion, of the second fixing portion ranges from 50 to 80% of the diameter of the hole. 
However, Tung notes that the barbed portions are highly compressible (see ¶19, as well as ¶¶27-29), and, moreover, suggests that the barbed portions are compressed to fit through the opening, after which they secure the fan (see Figs. 1-2). Thus, Tung, suggests the width of the first surface of the second fixing portion is strictly larger than the diameter of the hole, i.e. >100% of the diameter of the hole, and desires a secure fit (see ¶5). Additionally, Tung suggests a width of the first surface of the second fixing portion ranges is approximately 200% the width of the second surface, which is opposite to the first surface of the second fixing portion (by measuring widths of first surface and second surface of barbed portions in Figs. 3-4 using an on-screen ruler). At the same time, it is common sense that it would be desirable to have the width of the of a second surface, which is opposite to the first surface of the second fixing portion, which is also a width of the shaft, to be smaller than the diameter of the hole in order to have the barb / claimed second fixing portion be easy to insert into the holes in the fan. 
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the width of the first surface of the second fixing portion ranges from 120 to 180% of the diameter of the hole; and a width of a second surface, which is opposite to the first surface of the second fixing portion, of the second fixing portion ranges from 50 to 80% of the diameter of the hole, in order to ensure a secure fit, while allowing the barb / claimed fixing portion to be easy to insert into the hole of the fan.

Claim 4. Modified Nagy teaches or suggests the heat conversion device of claim 2, but not explicitly wherein a distance between the first surface of the separating portion and the first surface of the second fixing portion ranges from 0.9 to 1 times a height of the fan. 
Xia teaches a fan attached to a heat sink using a fastener having good elasticity in order to reduce vibrations (see ¶¶3-4 and Figs. 1-4). The length between the head 51 and the bulge 57 is similar to the length between Tung’s first and second securing parts, and is slightly smaller than a total length of the elements through which it passes (see ¶17). This enables the bulges to tightly hold the fan and the element to which it is connected (see ¶18). Thus, Xia suggests having a length which is slightly smaller than the fan in order to achieve a tight fit.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a distance between the first surface of the separating portion and the first surface of the second fixing portion range from 0.9 to 1 times a height of the fan in order to secure a tight fit.

Claim 5. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein at least a part between the second fixing portion and the shaft is empty (holes 141 and/or 151). 

Claim 6. Modified Nagy teaches or suggests the heat conversion device of claim 5, wherein the second fixing portion has a circular truncated cone form including at least one groove formed in a bottom surface thereof (see Tung, Figs. 3-4). 

Claim 7. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein at least a part in the shaft from which the second fixing portion protrudes is empty (holes 141 and/or 151). 

Claim 8. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein the coupling member includes a silicone resin (per modification in view of Tung, material is an elastic material, including silicon rubber, i.e. a material that includes a silicone resin). 

Claim 10. Modified Nagy teaches or suggests the heat conversion device of claim 1, but not explicitly wherein the coupling member has a shore scleroscope hardness ranging from 40 to 90 Hs. 
However, Tung notes that the fastener is made out of rubber, silicon rubber, or an elastic material, as opposed to screws, thus suggesting it is the elastic material that prevents vibrations (see ¶19, as well as ¶¶4-6). Hence, Tung suggests rubber-like materials, which are suggested as less hard than screws, prevent vibrations; the use of a hardness scale / HS is simply a way to measure hardness. 
Likewise, instant specification suggests that the purpose of the invention is to not transmit vibration from the fan to the heat sink (see ¶74), and moreover, that silicone resins, of which silicon rubbers are a type, used for the same purpose, may have a hardness of 40 to 90 Hs (see ¶77).
Thus the prior art discloses the general conditions, i.e. use of elastic materials, and the claimed hardness would have been the optimization within routine experimentation in order to prevent vibrations. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the coupling member [have] an elastic modulus ranging from 40 to 90 Hs as this would have been the optimization of material properties within routine experimentation in order to prevent vibrations.

Claim 11. Modified Nagy teaches or suggests the heat conversion device of claim 1, but not explicitly wherein the coupling member has an elastic modulus ranging from 1*103 kgf/cm2 to 30*103 kgf/cm2. 
However, Tung notes that the fastener is made out of rubber, silicon rubber, or an elastic material, as opposed to screws, thus suggesting it is the elastic material that prevents vibrations (see ¶19, as well as ¶¶4-6). Hence, Tung sets forth the idea of elastic materials to prevent vibrations; the elastic modulus is just a measure of elasticity.
Likewise, instant specification suggests that the purpose of the invention is to not transmit vibration from the fan to the heat sink (see ¶74), and moreover, that silicone resins, of which silicon rubbers are a type, used for the same purpose, may have an elastic modulus ranging from 1*103 kgf/cm2 to 30*103 kgf/cm2 (see ¶77). 
Hence, the prior art suggests discloses the general conditions, i.e. use of elastic materials, and the claimed elastic modulus would have been the optimization within routine experimentation in order to prevent vibrations. See MPEP §2144.05 II.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the coupling member [have] an elastic modulus ranging from 1*103 kgf/cm2 to 30*103 kgf/cm2 as this would have been the optimization of material properties within routine experimentation in order to prevent vibrations.

Claim 12. Modified Nagy teaches or suggests the heat conversion device of claim 1, but not explicitly wherein a height of the separating portion is 1 to 10 mm. 
However, Tung notes that while two barbed portions are shown, there is at least one barbed section, and that the number of barbed portions can be placed anywhere according to the size and the type of the heat sink cooling fan to be fastened (see ¶19).  Thus, where a fan has only a single hole, instead of front/back holes, only a single barb would be needed, and more barbs would be superfluous, and the length of the claimed separating portion would be approximately equal to the height of the fan. Additionally, case law has held that the mere scale of a prior art dimensions do not differentiate the claims from the prior art. See MPEP §2144.04 IV.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a height of the separating portion is 1 to 10 mm, in order to fit fans having only single long hole instead of front/rear holes, and be approximately equal to the height of the fan.

Claim 13. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein the middle region is inserted into the groove (per modification in view of Tung, modified head 11 is inserted into keyhole / groove 32 in Figs. 3-4 and 6-10). 

Claim 14. Modified Nagy teaches or suggests the heat conversion device of claim 13, wherein the first fixing portion further includes a connecting region connecting the middle region and the separating portion, wherein the connecting region is a plate form of which a thickness is less than the second diameter of the middle region, and the groove includes a region through which the connecting region passes (per modification in view of Tung, see neck 12 in Figs. 3-4 and 6-10). 

Claim 15. Modified Nagy teaches or suggests the heat conversion device of claim 14, but not explicitly wherein a width of the region through which the connecting region passes is the same as the thickness of the connecting region or is greater than the thickness of the connecting region, and is less than a diameter of the groove. 
Xia teaches a fan attached to a heat sink using a fastener having good elasticity in order to reduce vibrations (see ¶¶3-4 and Figs. 1-4). The length between the head 51 and the bulge 57 is similar to the length between Tung’s first and second securing parts, and is slightly smaller than a total length of the elements through which it passes (see ¶17). This enables the bulges to tightly hold the fan and the element to which it is connected (see ¶18). Thus, Xia suggests in general having dimensions of the fastener slightly smaller than the corresponding recess achieve a tight fit.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a width of the region through which the connecting region passes is the same as the thickness of the connecting region or is greater than the thickness of the connecting region, and is less than a diameter of the groove in order to ensure a tight fit.

Claim 16. Modified Nagy teaches or suggests the heat conversion device of claim 1, wherein the separating portion includes a first surface to directly contact the heat sink (bottom of shoulder 13 on side of neck 12; see Figs. 6-7 showing first surface directly contacting heat sink), and a second surface to directly contact the fan (bottom of shoulder 13 on side of first shank 19; see ¶30 describing shoulder 13 be stopped at the front side of the front panel of the heat sink cooling fan 2).
Modified Nagy does not explicitly teach wherein a height of the separating portion from the first surface to the second surface is 1 to 10 mm, wherein the separating portion is to maintain the predetermined distance from the fan to the heat sink based on the height.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP §2144.05.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a height of the separating portion from the first surface to the second surface is 1 to 10 mm, wherein the separating portion is to maintain the predetermined distance from the fan to the heat sink based on the height (this being inherent based upon the thickness of the shoulder / claimed height of the separating portion) as changes in size/proportion do not establish patentability.

Claim 17. Modified Nagy teaches or suggests the heat conversion device of claim 16, but not wherein the height of the separating portion from the first surface to the second surface is 2 to 8 mm.
However, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have a height of the separating portion from the first surface to the second surface is 2 to 8 mm, wherein the separating portion is to maintain the predetermined distance from the fan to the heat sink based on the height (this being inherent based upon the thickness of the shoulder / claimed height of the separating portion) as changes in size/proportion do not establish patentability.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hsu, et al., US 2014/0209273 A1, is the US equivalent of a cited IDS reference, and has some of the features of amended claim 1.
CN 206944790 U has a connector having the claimed features, but it is not prior art, and it does not appear to have been examined by SIPO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721